Atkinson, J.
1. Even if it was erroneous to admit parol evidence of the contents of certain promissory notes alleged to have been given for money lost at a game of cards, without accounting for the absence of the notes themselves, yet where the accused in his statement admitted the existence and contents of such notes, there was no cause for a new trial.
2. Independently of the notes in question, the evidence was amply sufficient to authorize a verdict of guilty, and the court did not err in refusing to grant a new trial. Judgment affirmed.